Title: From Thomas Jefferson to Samuel Smith, 2 July 1822
From: Jefferson, Thomas
To: Smith, Samuel


Dear Sir
Monticello
July—2. 22.
Your favor of June 16. is recieved, altho’ I have almost universally declined embarrassing the government with sollicitations of mine on behalf of either persons or subjects, yet no rule of that kind shall stand in the way of rendering you any service I can. I will only request (in order to avoid an useless sollicitation) that you will be so good as to drop me a line in the case of Genl Dearborne’s declining to go to Lisbon; on reciept of which, I will immediately write the President as urgently as decency or the prospect of effect will permit. my own expectation is, I confess, that the General will not decline the mission. and therefore I wish not to write until it is known, as the effort might be as premature on my part, as useless and unavailing to yourself. ever & affectionately yoursTh: Jefferson